ORDER AND STIPULATION

This day came Black Rock Contracting, Inc., claimant, by Charles L. Woody, its attorney, and came the West Virginia Department of Highways, State of West Virginia, respondent, by Stuart Reed Waters, Jr., its attorney, and jointly represented to the Court, that in view of the Opinion of the Court heretofore filed in deciding the claims of Vecellio & Grogan, Inc., vs. Department of Highways, covering Claims No. D-914, D-993, D-918 Par. C, in which the factual situation and the law applicable thereto were the same as that involved in the above styled case, the parties have agreed upon a stipulation to be filed in the above-styled action as follows:
It is hereby stipulated and agreed by and between Black Rock Contracting, Inc., claimant, and the West Virginia De*325partment of Highways, State of West Virginia, respondent, that the claimant is entitled to recover from the respondent, the West Virginia Department of Highways, State of West Virginia, the following sum of money on the following item alleged in its Notice of Claim under Item I, Presplitting Technique, 6,519 cubic yards, at $1.03 per cubic yard, $6,714.57.
It is further stipulated and agreed by and between the claimant and the respondent hereto that all other items of claim and the parts of the above set out and described item of claims not agreed to be paid in this stipulation, as set out and alleged in claimant’s Notice of Claim filed in this action, are to be disallowed and not considered by the Court for any award and are to be dismissed.
Upon consideration of the claimant’s and the respondent’s representations, the Opinion of the Court heretofore filed in deciding the claims of Vecellio & Grogan, Inc., vs. Department of Highways, covering Claims No. D-914, D-993, D-918 Par. C, and the stipulation set out aforesaid, the Court is of the opinion to and does sustain the same and the same are hereby received, filed, and accepted; and it is hereby further ordered that the claimant be, and it is hereby granted an award against the respondent for the following sum on the following item:
Presplitting Technique 6,519 cy at $1.03 $6,714.57
Interest at the rate of 6% per annum on $6,714.57, from September 23, 1975, to February 1, 1979, in accordance with Chapter 14, Article 3, Section 1 of the Official Code of West Virginia, 1931, as amended. $1,353.22
Total Award $8,067.79
It is hereby further ordered that all other items of claim and the parts of claims set out and alleged in claimant’s Notice of Claim, which were not allowed in the above award, are hereby disallowed.
ENTER:
John B. Garden Judge
*326APPROVED BY:
BLACK ROCK CONTRACTING, INC. claimant,
By: Charles L. Woody
Its Counsel
WEST VIRGINIA DEPARTMENT OF HIGHWAYS, STATE OF WEST VIRGINIA, respondent,
By: Stuart Reed Waters, Jr.
Its Counsel